Citation Nr: 1401153	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1947 to December 1953, and from February 1954 to April 1968.  The Veteran died in April 2008 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for the cause of the Veteran's death.  

The appellant testified at a March 2013 travel board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic records maintained in the Virtual VA system.
 
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Regrettably, a remand is necessary for further evidentiary development for the issue of service connection for the cause of the Veteran's death. 

Terminal treatment records

The appellant has contended that the Veteran's hypertension was a contributory cause of his death.  At the time of his death in April 2008, the Veteran was service-connected for right ear hearing loss and hypertension.  According to the April 2008 certificate of death, the immediate cause of the Veteran's death was enterococcal sepsis with end stage renal disease as the condition leading to the enterococcal sepsis.  Other significant conditions contributing but not resulting in the underlying cause included diabetes, emphysema, and peripheral vascular disease.  The Veteran died at Central Washington Hospital on April 30, 2008.  The Board notes that the Veteran's terminal treatment records from Central Washington Hospital have not been obtained as of this date.  On remand, efforts must be made to obtain the Veteran's terminal treatment records. 

Hupp notice

Also, the appellant was not provided with notice in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Although the appellant was sent a notice letter in June 2008, it did not inform her of the conditions for which the Veteran was service-connected at the time of his death, and the evidence needed to establish service connection for his cause of death based on either a service-connected condition or a non-service-connected condition.  Thus, a new notice letter should be issued in compliance with Hupp.



VA opinion

In May 2010, a VA medical opinion was obtained.  The VA examiner opined that the Veteran's hypertension was less likely than not (less than 50/50 probability) caused by or a result of the end stage renal disease, and a contributing disease to the Veteran's death.  In her opinion, the examiner referenced the Veteran's death certificate and an August 2008 private opinion from Dr. E.M.G., but noted that no rationale was provided for his opinion that hypertension contributed to the Veteran's renal failure.  However, it is not clear what other records the examiner actually reviewed, and the examiner does not state on her report that she reviewed the claims file prior to rendering her opinion.  Furthermore, as the Veteran's terminal records are being sought on remand, the Board finds that a new opinion should be obtained once the file is complete.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on claims for DIC benefits.  The letter should explain, what, if any, information and evidence (medical or lay) not previously provided to VA is necessary to substantiate the appellant's claim and should include: (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The letter should indicate which portion of the evidence, if any, is to be provided by the appellant and which portion, if any, VA will attempt to obtain for her.

2.  After obtaining the appropriate release of information forms where necessary, obtain the Veteran's terminal treatment records from Central Washington Hospital.  All records should be associated with the claims folder.

3.  After completion of the above, obtain a medical opinion, from a physician with the appropriate expertise, regarding the claim for service connection for the cause of the Veteran's death.  The claims file should be forwarded to the physician and the physician should indicate that the entire claims file has been reviewed prior to providing the requested opinion.

The physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities, to specifically include hypertension, contributed substantially or materially to his death from enterococcal sepsis and end stage renal disease (contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death). 

In providing this opinion, the physician is requested to comment on the August 2008 private medical opinion from Dr. E.M.G. 

The physician should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

4.  Thereafter, the RO/AMC should readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

